DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 22 June 2020, is acknowledged.  Claims 2, 5, 8-10, 12, 14, 16-18, 22, 24, 26, 37, 41, 42, 46, 49, 52, 54-64 have been cancelled.  Claims 1, 3, 4, 6, 7, 11, 13, 15, 20, 23, 25, 27, 28, 30, 32, 34, 36, 38, 43, 45, 47, 48, 50, 51, and 53 have been amended.  No claims have been added.  Claims 1, 3, 4, 6, 7, 11, 13, 15, 19-21, 23, 25, 27-36, 38-40, 43-45, 47, 48, 50, 51, and 53 are pending and are under consideration.


Information Disclosure Statement
The information disclosure statement filed 28 September 2020 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Duplicate Claims Warning
Applicant is advised that should claims 21 or 29 be found allowable, claims 27 and 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 20, 21, 23, 25, 27, and 29-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 40, 48, 50, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 48, 50, 51, and 53 each recites a “scFv derived from 4G7” or a “4G7 derived scFv”.  This language is ambiguous because “4G7” is a laboratory designation that does not define the scFv, even in combination with the indication that it is an anti-CD19 scFv, because other antibodies can be assigned this laboratory designation.  It is suggested the claims be reworded to read an “anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 36”, or similar phrasing that clearly identifies the scFv by reference to a SEQ ID NO. 
Claim 40 includes multiple instances in which information is presented in a parenthetical.  For example, “GFP (Y66H mutation)”.  When a parenthetical is not limited to an abbreviation, it creates ambiguity because it is unclear if the information in the parenthetical is a claim limitation.  For examination purposes with respect to art, information inside a parenthetical will not be given patentable weight.
Claim 40 contains multiple trademark/trade names, such as BODIPY-FL™ and SNARF™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular fluorescent labels and, accordingly, the identification/description is indefinite.
Appropriate correction is required.  



The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 11, 13, 15, 19, 28, 38-40, 43-45, 47, 48, 50, 51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds.  Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing . . . the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).
 
Scope of the claimed genus
Independent claim 1 is drawn any antibody that bind SEQ ID NO: 36, a single chain Fv of the anti-CD19 antibody “4G7”.  The structure of the antibody is entirely undefined so that the genus of possible antibodies contained within it is extremely large.  Dependent claims 3 and 4 recite additional functions for the antibody of claim 1, but provide no structure.  Dependent claims 38-40 recite that the antibody of claim 1 is labeled.  Dependent claims 42-47 are directed to nucleic acids encoding the antibody of claim 1.  Claims 48, 50, 51, and 53 recite methods of using the antibody of claim 1.  The genus of antibodies encompassed by these dependent claims is therefore also extremely large.
Claim 11 is directed to a genus of any antibody comprising a VH that is at least about 70% identical to the VH of the antibody of claim 1.  This genus of antibodies provides a partial structure, but because the VH can have significant sequence variation, including in the CDRs and the VL is entirely undefined, this genus is also very large.
Claim 19 is directed to a genus of any antibody comprising a VH that is at least about 70% identical to the VL of the antibody of claim 1.  The genus is large for the same reasons as given for claim 11.  
Dependent claims 6, 7, 13, and 15 recite partial structures for the antibody of claim 1, thereby limiting the breadth of the encompassed genus, but none of those claims fully define a set of complementarity determining regions from a single parental antibody because the recited heavy chain variable (VH), light chain variable (VL), and complementarity determining regions (CDRs) can be “mixed and matched” from different antibodies.  In addition, claim 7 requires only a single CDR of the VHCDRs recited in view of the “and/or” language.  Claim 15 likewise requires as little as one VHCDR and one VLCDR from the SEQ ID NOS recited. 
Claim 28 is directed to a subgenus of antibodies that binds SEQ ID NO: 36 and that comprise VH and VL domains in which the CDRs are selected from the CDRs of four exemplified antibodies, with the CDRs defined either by Kabat or Chothia systems.  While the subgenus of claim 28 is considerably smaller than that of claim 1, it still encompasses “mixed-and matched” CDRs from different antibodies.

State of the Relevant Art
At the time of filing of the claimed invention methods of making anti-idiotypic antibodies, including to the binding component of a chimeric antigen receptor (CAR) were well known in the art.  E.g., WO2018023100 (IDS).  Antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  E.g., reviewed in Almagro et al., Front. Immunol., 8:1751, doi: 10.3389/fimmu.2017.01751 (2018) (PTO-892), see “The IgG Molecule” on pages 3-4.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., id. and Figure 1.  All of the CDRs of the heavy and light chain from a particular parental/reference antibody, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation were generally required to produce an antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental/reference antibody.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a single parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.

Summary of Species disclosed in the original specification 
In Example 1 on page 35, the Specification describes the production of six mouse antibodies that bind the 4G7 scFv defined by SEQ ID NO: 36.  The amino acid and encoding nucleic acid sequences of the VH and VL chains of four clones, clones A8, B4, E11, and E2, are given in Table 1a and b, on pages 16-19.  Tables 1c and d on pages 19-21 define the Chothia and Kabat sequences for each of the clones.  Clones A8 and E2 have identical CDRs in both the VH and VL, and the VH is also identical.  Clones B4 and E11 are also very similar to each other, sharing the same CDRH1 and CDRH3 as well as VLCDR1 and VLCDR2.  But the CDRs of A8/E2 are different from those of B4 or E11, particular at VHCDR3.  Accordingly, the Specification describes two sets of closely related mouse monoclonal antibodies that bind the 4G7 scFv defined by SEQ ID NO: 36.  
But the Specification does not show that replacing the VHCDR3 or the A8/E2 antibody with the VHCDR3 of the B4/E11 antibody would retain binding to SEQ ID NO: 36.  And but for a limited number of changes in VHCDR2 and VLCDR3, the Specification does not provide guidance as to which residues in the CDRs could be changed and maintain the required function of binding SEQ ID NO: 36. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of four mouse antibodies that bind SEQ ID NO: 36.  As noted above, two of those antibodies share identical CDRs while the other two antibodies also are highly similar to each other but less similar to the other pair of antibodies.  The specification does not describe antibodies that are fully human, or that are rat, rabbit, camelid, or any other species of antibody that was known in the art for use in producing antibodies.  The specification does not describe antibodies produced recombinantly using phage display.  Antibodies produced in different species would generally have been expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described a limited number of species within the genus of antibodies encompassed by claim 1 and its , the genus is very large and the described species are all highly similar.  The described species therefore cannot be considered representative of the genus.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
With respect to the narrower genus of claims 11 and 19, in each case the genus of antibodies provides a partial structure, but the variable domain can have significant sequence variation, including in the CDRs.  Additionally, the other variable domain is entirely undefined.  Accordingly, the disclosure of two sets of closely related antibodies also does not appear to be representative of these genera, which are also still very large. 
Regarding claim 28 and claims 6, 7, 13, and 15, it is acknowledged that the genus encompassed in each case is significantly smaller than that of claim 1.  But none of those claims fully define a set of complementarity determining regions from a single parental antibody.  Instead, even when all six CDRs are required (they are not in claims 7 and 15) the recited VH, VL, and CDRs can be “mixed and matched” to include combinations from antibodies with dissimilar CDRs (e.g., mixing the CDRs of A8 with E11).  Accordingly, it is still not clear that the four antibodies that have been described are representative of the genera encompassed by the mixing-and-matching language. 

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity.  As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe which residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising all six CDRs of the VH of SEQ ID NO: 1 paired with the VL of SEQ ID NO: 7 or SEQ ID NO: 10; the VH of SEQ ID NO: 2 paired with the VL of SEQ ID NO: 8; or the VH of SEQ ID NO: 3 paired with the VL of SEQ ID NO: 9.

For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the claims that meet the highly general structural requirements of the claims would also be able to specifically bind SEQ ID NO: 36.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US11072652 (PTO-892). 
US11072652 teaches SEQ ID NO: 2, which is a VH of an antibody that binds the molecule ILT7 and is at least 90% identical to instant SEQ ID NO: 1.
US-16-083-825A-2
; Patent No. 11072652
;  APPLICANT: VIELA BIO, INC.
;  TITLE OF INVENTION: ILT7 BINDING MOLECULES AND METHODS OF USING THE SAME
;  CURRENT FILING DATE: 2018-09-10
;  PRIOR APPLICATION NUMBER: PCT/US2017/021616
;  PRIOR FILING DATE: 2017-03-09
;  PRIOR APPLICATION NUMBER: 62/306,125
;  PRIOR FILING DATE: 2016-03-10
;  OTHER INFORMATION: SBI28 VH
US-16-083-825A-2

  Query Match             90.2%;  Score 586.5;  DB 4;  Length 117;
  Best Local Similarity   91.7%;  
  Matches  110;  Conservative    4;  Mismatches    3;  Indels    3;  Gaps    1;

Qy          1 QVQLQQSGAELVKPGASVKVSCKAFGYTFTTYPIEWMRQNHGKSLEWIGNFHPYNDDTRY 60
              |||||||||||||||||||:|||||||||||||||||:||||||||||||||||||||:|
Db          1 QVQLQQSGAELVKPGASVKMSCKAFGYTFTTYPIEWMKQNHGKSLEWIGNFHPYNDDTKY 60

Qy         61 NEKFKDKAKLTVEKSSSTVYLELSRLTYDDSAVYYCTRGNDYDLYGMDYWGQGTSVTVSS 120
              ||||| ||||||||||||||||||||| |||||||| ||:|   ||||||||||||||||
Db         61 NEKFKGKAKLTVEKSSSTVYLELSRLTSDDSAVYYCARGDD---YGMDYWGQGTSVTVSS 117

Nothing more is required of claim 11.  US11072652 therefore anticipates the claimed invention.  



Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10047121 (PTO-892). 
US10047121 teaches SEQ ID NO: 2, which is a VL of an antibody that binds the amyloid-beta and is at least 96% identical to instant SEQ ID NO: 7.  
US-14-745-758-2
; Patent No. 10047121
;  APPLICANT: AbbVie Deutschland GmbH & Co. KG
;  TITLE OF INVENTION: Amyloid-beta Binding Proteins
;  CURRENT FILING DATE: 2015-06-22
;  PRIOR APPLICATION NUMBER: 13/988,307
;  PRIOR FILING DATE: 2014-03-07
;  PRIOR APPLICATION NUMBER: PCT/US11/47622
;  PRIOR FILING DATE: 2011-08-12
;  PRIOR APPLICATION NUMBER: 61/373,824
;  PRIOR FILING DATE: 2010-08-14
US-14-745-758-2

  Query Match             96.6%;  Score 544;  DB 1;  Length 107;
  Best Local Similarity   97.2%;  
  Matches  104;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIKMTQSPSSMYASLGERVTITCKASQDINTYLTWFQQKPGKSPKTLIYRANRLVDGVPS 60
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVTITCKASQDINSYLTWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQCDDFPLTFGAGTKLELK 107
              |||||||||||||||||||||||||||||| |:||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELK 107

Nothing more is required of claim 19.  US10047121 therefore anticipates the claimed invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 38-40, 43-45, 47, 48, 50, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al., PLoS ONE 8(3):e57838. Doi:10.1371/journal/pone.0057838 (2013) (“Jena;” IDS) in view of WO2014184143 to Galetto et al. (“Galetto”; IDS).
Jena teaches methods of making a monoclonal antibody specific for an anti-CD19 chimeric antigen receptor (CAR) to detect CD19 specific CAR T cells in clinical trials.  See entire document, e.g., Abstract.  The antibody prepared by Jena is an anti-idiotype monoclonal antibody specific to the scFv region of a CAR expressing an FMC63 anti-CD19 scFv.  Abstract.  Jena reports that the anti-idiotype antibody was useful for detecting the anti-CD19 CAR T cells and for monitoring the persistence of the CD19-specific CAR T cells following administration.  Abstract.  Jena teaches that their methods can be applied to develop other CAR-specific anti-idiotypic monoclonal antibodies that could be used in gene therapy trials for other CAR-based adoptive T cell therapies. Jena uses the anti-idiotype antibody to detect surface expression of the CAR using a fluorescent label of AlexaFluor.  E.g., p. 4 “Flow Cytometry” and “Microscopy”.  

Jena does not teach an antibody that binds to a CAR comprising the anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 36, as recited in claim 1.

Galetto teaches that CAR T cells expressing the anti-CD19 scFv derived from the 4G7 monoclonal antibody.  E.g., Abstract. According to Galetto, the CAR T cells comprising the 4G7 scFv will be useful in the treatment of B cell lymphomas and leukemias.  E.g., Abstract.  The 4G7 scFv of Galetto is identical to the scFv defined by instant SEQ ID NO: 36:
AC   BBQ11890; DT   15-JAN-2015  (first entry)
DE   Anti-human CD19 mAb 4G7 IgG1 single chain FV (scFV) polypeptide, SEQ: 8.
PN   WO2014184143-A1.
Query Match             100.0%;  
Qy          1 EVQLQQSGPELIKPGASVKMSCKASGYTFTSYVMHWVKQKPGQGLEWIGYINPYNDGTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELIKPGASVKMSCKASGYTFTSYVMHWVKQKPGQGLEWIGYINPYNDGTKY 60

Qy         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARGTYYYGSRVFDYWGQGTTLTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGKATLTSDKSSSTAYMELSSLTSEDSAVYYCARGTYYYGSRVFDYWGQGTTLTVS 120

Qy        121 SGGGGSGGGGSGGGGSDIVMTQAAPSIPVTPGESVSISCRSSKSLLNSNGNTYLYWFLQR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSDIVMTQAAPSIPVTPGESVSISCRSSKSLLNSNGNTYLYWFLQR 180

Qy        181 PGQSPQLLIYRMSNLASGVPDRFSGSGSGTAFTLRISRVEAEDVGVYYCMQHLEYPFTFG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PGQSPQLLIYRMSNLASGVPDRFSGSGSGTAFTLRISRVEAEDVGVYYCMQHLEYPFTFG 240

Qy        241 AGTKLELK 248
              ||||||||
Db        241 AGTKLELK 248

In view of the teachings of Galetto that anti-CD19 CAR T cells would be clinically useful to treat various cancers, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to apply the method of Jena for preparing an anti-idiotypic antibody that bound the 4G7 scFv component of the CAR of Galetto.  Galetto provides the sequence of the scFv and Jena provides all methodology needed for the ordinary artisan to predictably obtain an antibody that would bind the anti-CD19 scFv comprising the amino acid sequence of SEQ ID NO: 36.  The ordinary artisan would have been motivated to prepare the anti-idiotype antibody and to label it with various fluorescent labels, including AlexaFluor labels because Jena teaches the desirability of using such a reagent for detecting and monitoring the CAR T cells containing the anti-CD19 scFv.  Accordingly, the teachings of Jena in view of Galetto render obvious both an antibody as recited in claim 1and a labeled version of the antibody of claim 1 as recited in instant claims 38-40.  
Preparation of the encoding polynucleotide, a vector, and host cells comprising the polynucleotide encoding the anti-idiotype antibody were routine in the art, as illustrated by the teachings of both Jena and Galetto, such that claims 43-45 and 47 would also have been obvious over the teachings of the references.  
Lastly, in view of Galetto’s teachings of the clinical applicability of the 4G7 CAR and Jena’s teachings of the utility of an anti-idiotype antibody for detecting and monitoring CAR T cells, the ordinary artisan would also have been motivated to utilize the antibody in methods of determining the number of cells expressing the 4G7 CAR on their surface as recited in any of claims 48, 50, 51, or 53 with a reasonable expectation of successfully using the antibody in the methods. 
 For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Allowable Subject Matter 
No claim is allowed.  
As noted above, claims 20, 21, 23, 25, 27, and 29-36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643